— The defendants are in default only if the stay granted by this court pending the determination of the appeal to' the Court of Appeals does not include the right to interpose answers pursuant to the provisions of section 283 of the Civil Practice Act. Even if the defendants are technically in default, such defaults were due to an understandable inadvertence and have in no wise prejudiced the plaintiffs. Ip view of this circumstance and the further consideration that the *1027imposition of terms might hamper the Office of Alien Property in its supervision of the affairs of the defendants, we believe that the proper exercise of discretion dictates that the judgments entered herein be vacated and the alleged defaults opened, without conditions. Orders unanimously modified to the extent of eliminating therefrom the provisions requiring the defendants to file surety company bonds and by extending the time of the defendants to answer the complaints herein to ten days after the notice of entry of the orders filed herein. Settle orders on notice. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.